         Case 1:17-cr-00722-VSB Document 387 Filed 06/17/21 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                       United States Attorney
                                                       Southern District of New York

                                                       The Silvio J. Mollo Building
                                                       One Saint Andrew’s Plaza
                                                       New York, New York 10007


                                                         June 17, 2021

Via ECF
The Honorable Vernon S. Broderick
United States District Judge
Southern District of New York
United States Courthouse
40 Foley Square, Courtroom 518
New York, New York 10007

       Re:     United States v. Sayfullo Habibullaevic Saipov, S1 17 Cr. 722 (VSB)

Dear Judge Broderick:

       The Government writes in response to the Court’s June 3, 2021 order regarding the
defendant’s potential request to seek deauthorization of the death penalty in this case. (Dkt. 385).
On September 28, 2018, the Government filed its notice of intent to seek the death penalty against
the defendant. (Dkt. 80). That notice of intent remains in place and valid, and the Government
continues to prepare for trial and maintains its request that the Court schedule a trial in this matter
as soon as possible.

        The Department of Justice’s policies and procedures regarding whether to seek the death
penalty are outlined in Chapter 9-10.000 of the Justice Manual. The process for a defendant to
request withdrawal of the notice of intent to seek the death penalty is outlined in Chapter 9-10.160
of the Justice Manual and has been in place since at least April 2018 in its current form. As such,
the Government respectfully submits that the Court should schedule a trial date in this matter
irrespective of any defense plans to file a request pursuant to Chapter 9-10.160.

        The Government will promptly notify the Court if there are any policy changes that impact
the death penalty process in this case.

                                                         Respectfully submitted,

                                                         AUDREY STRAUSS
                                                         United States Attorney


                                                   By:          /s/
                                                         Amanda Houle / Jason A. Richman
                                                         Assistant United States Attorneys
                                                         (212) 637-2194/2589

cc:    Defense counsel (via ECF)
